DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/05/2021 has been entered.
Applicant’s amendments and arguments filed on January 5, 2021 have been received and entered. Claims 1-23, 25. 30-52 have been canceled. Claim 24 has been amended, while claims 47-49 have been canceled. Claims 24, 26-29 are pending in the instant application.

Election/Restrictions
Applicant’s election of claims 24-29 (group I) in the reply filed on January 29, 2019 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Applicant’s election of CD4+T cell as species of cells, SEQ ID NO: 16 and 21 of at least one ribonucleic acid, cancer disorder as species of cell obtained from a subject in the reply filed on January 29, 2019 is also acknowledged. However, upon further consideration election of species requirement between different cell types is hereby withdrawn and all the different species of cells are rejoined with the elected species of CD4+T cells. Claims 24-27 read on elected species. It is noted that once elected species are found allowable, claims 28-29 will be rejoined with the allowable claims. Claims 24, 26-27 are under consideration. 

Priority
Instant application is a national stage fling under 35 USC 371 of international application no PCT/US2015/059621, filed on November 6, 2015 which claims priority of US provisional application no 62/076424, filed on November 6, 2014. 



Allowable Subject Matter
The following claim 22 is drafted by the examiner and considered to distinguish patentably over the art of record in this application, claim 22 is presented to applicant for consideration: 
An isolated primary human cell or population of primary human cells comprising a genome in which the beta2-microglobulin (B2M) gene on chromosome 15 has been edited to delete a contiguous stretch of genomic DNA comprising base pairs 5109 to 7331 as set forth in SEQ ID NO: 1; thereby eliminating surface expression of MHC Class I molecules in the cell or population of cells, wherein the contiguous stretch of genomic DNA has been deleted by contacting the cell or population of cells with a Cas9 protein or a nucleic acid encoding the Cas9 protein and a guide  ribonucleic acid targeting SEQ ID NO: 16 and a guide ribonucleic acid targeting SEQ ID NO: 21, wherein the Cas protein is a Cas9 protein or functional fragment thereof.

Withdrawn-Claim Rejections - 35 USC § 112-written description
Claims 24, 26-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  Applicant’s argument and amendments to the claims obviate the basis of the rejection, therefore, previous rejection of the claims are hereby withdrawn. Applicants’ arguments with respect to the withdrawn rejections are thereby rendered moot.

Withdrawn-Claim Rejections - 35 USC § 103
Claims 24, 26-27 were rejected under 35 U.S.C. 103 as being unpatentable over Riolobos et al (Mol. Ther 2013 Jun; 21(6):1232-41), Naldini et al (WO 2016/063264, dated 04/28/2016, effective filing date 10/24/2014or USPGPUB 20190032049), Gussow et al (J. Immunol. 139 (9), 3132-3138, 1987) or NCBI accession no NG_012920.1 (07/08/2013, pages 1-6), Christianson et al  (Journal of Immunology, 1997, 158: 3578-3586) and Lloyd et al.( Front Immunol. 2013; 4: 221, 1-7, IDS).  The rejection is withdrawn in view of new rejections over the prior art of record, as set forth below:
Claims 24, 26-27 were rejected under 35 U.S.C. 103 as being unpatentable over Musunuru et al (WO2014/165825, dated 10/09/2014, effective filing date 04/04/2013) and Gussow et al (J. Immunol. 139 (9), 3132-3138, 1987) or NCBI accession no NG_012920.1 (07/08/2013, pages 1-. 

New -Claim Rejections - 35 USC § 103- necessitated by amendments
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 24, 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Meissner et al (Methods in Enzymology, 2014, Volume 546 chapter 13, 273-293)/ Musunuru et al (WO2014/165825, dated 10/09/2014, effective filing date 04/04/2013) as evidenced by Gussow et al (J. Immunol. 139 (9), 3132-3138, 1987) and NCBI accession no NG_012920.1 (07/08/2013, pages 1-6)/ Naldini et al (USPGPUB 20190032049 effective filing date 10/24/2014) .
Claims are directed to any primary human cell or population of primary human cells comprising a genome in which the beta2-microglobulin (B2M) gene on chromosome 15 has been edited to delete any contiguous stretch of genomic DNA, thereby eliminating surface expression of MHC Class I molecules in the cell or population of cells, wherein the contiguous stretch of genomic DNA has been deleted by a process of contacting the cell or population of human cells with a Cas protein or a nucleic acid encoding the Cas  protein and a guide ribonucleic acid comprising a 20 base-pair nucleotide sequence targeting  the sequence of SEQ ID NO: 16, and a guide ribonucleic acid comprising a 20 base-pair nucleotide sequence targeting  the sequence of SEQ ID NO: 21, wherein the Cas protein is a Cas9 protein or functional fragment thereof.
Claim 24, 26-27 are product by process claim. MPEP2113 states "[E]ven though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
primary human CD4+ T cells whose genome comprises a deletion of a 2.2 kb of contiguous stretch of genomic DNA of the beta2-microglobulin gene in human primary CD4+ T cells with the aid of a Cas protein in combination with two guide sequences similar to one disclosed in the instant application (see page 275, para. 3, page 276, last paragraph; figure 13.1, 13.5). It is further disclosed that deletion of 2.2 kb stretch of the beta2-microglobulin gene results in lack of surface expression of MHC molecule and the length of the deleted fragment corresponds to that of the deletion (2.2 kb)  disclosed in the instant specification (see figure 1 of instant specification). Therefore the isolated primary human CD4+ T cells comprising a genome in which B2M on chromosome 15 has been edited to deleted a 2.2.kb contiguous stretch of  genomic DNA of B2M gene as disclosed in Meissner appears to be similar to one claimed in the instant application. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). ''When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.'' In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior ad products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433.   Meissner et al teaches that the CRISPR#1 targets the first exon, while CRISPR#2 will introduce a double-strand break 2.2 kb downstream in the first intron of the B2M gene.  Meissner cites Mandal that uses this dual guide approach (see page 276, last para.). Likewise, Musunuru teaches a primary human cell or population of primary human cells (para. 4) comprising a genome in which the beta2-microglobulin (B2M) gene on chromosome 15 is deleted (edited) (para. 102, 108, 113, 136; figure 4D;), thereby eliminating surface expression of MHC Class 1 molecules in the cell or population of cells (para. 136, 239), wherein the contiguous stretch of genomic DNA has been deleted by contacting the cell or population of human cells with a Cas9 protein (para. 244]) or a nucleic acid encoding the Cas9 protein and a pair of ribonucleic acids (para 9, 10,43, 244)., wherein cells are selected from the group consisting of a stem cell (para, 4, 18), a pluripotent cell (para. 181), a progenitor cells (para 181), a hematopoietic stem and/or progenitor cell, a CD34+ mobilized peripheral blood cell (paragraph 
With respect to claim 27, Meissner  et al teaches generating universally transferable donor T cells that are readily available and can be used in an allogeneic transplantation setting and thus be administered to multiple recipients with disparate MHC expression for a variety of malignancies, including melanoma, and acute and chronic lymphoma (see page 275, para. 4).
Therefore, it would have been prima facie obvious for a person of ordinary skill in the art seeking to produce B2M gene edited population of human primary cells would combine the teachings of prior art by modifying the disclosure of Meissner /Musunuru by using pair of ribonucleic acids corresponding to the DNA sequences of SEQ ID NO: 16 and SEQ ID NO: 21 targeting  the B2M gene, to introduce a double-strand break of 2.2 kb in the  B2M gene as suggested in Meissner, to have specifically targeted a region of the B2M gene using two guide RNAs, as instantly claimed, with a reasonable expectation of success, before the effective filing date of the instant application, to provide a primary cells containing deletion mutant without a continuing open reading frame that would have resulted in the abrogation of the formation of a mature B2M mRNA, thereby eliminating surface expression of MHC Class I molecules. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so because a deletion mutant without a continuing open reading frame that would have resulted in the abrogation of the formation of a mature B2M mRNA, thereby eliminating surface expression of MHC Class I molecules in the cell or population of cells to produce MHC Class I negative cells. One of skill in the art would have had a reasonable expectation of success in the abrogating the .
Response to arguments
To the extent that Applicants’ arguments are pertinent to the new rejection of claim 24, they are addressed as follows:
 Applicant disagree with the rejection arguing as shown in FIGS. 3, 7B, 7C, and 8A, as well as paragraph [0240], contacting cells with Cas9 and a gRNA pair comprising SEQ ID NO: 16 (crB2M_8) and SEQ ID NO: 21 (crB2M_13) resulted in an almost 3-fold greater number of B2M-negative cells than any of the other gRNA pairs tested for FIG. 7B and FIG. 8A. Further, the use of these gRNAs in combination resulted in a greater than 20-fold greater number of B2M-negative cells than use of either gRNA alone. See FIG. 7C. Applicant noted that claim has been amended to limit the gRNAs each comprise a 20 base-pair nucleotide sequence targeting the sequence of" SEQ ID NO: 16 or 20 that is commensurate with the scope of unexpected results. 
In response, it is noted that claim 22 recite a product by process claim. The claims are directed to any primary cell or population of primary cells comprising a genome in which the p2-microglobulin (B2M) gene on chromosome 15 has been edited to delete any contiguous stretch of genomic DNA, thereby eliminating surface expression of MHC Class I molecules in the cell or population of cells by a process of contacting the cells or population of cells with Cas9 and a pair of gRNA. MPEP 2113 states “"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). In the instant case, any primary cell or population of primary cells comprising a genome in which the b2-microglobulin (B2M) gene on chromosome 15 has been edited to delete any contiguous stretch of genomic DNA. The specification teaches that the activity of the CRISPR/Cas9 system is remarkably variable in different human cell types, with the same gRNA exhibiting highly efficacious on target mutagenic activity in HEK293T cells but little activity in CD4+ T cells. In the instant case, claimed cell or population of cells lack physical description of deletion within B2M gene on chromosome 15. Before the effective filing date of instant application, Meissner et al teach an isolated primary human CD4+ T cells whose genome comprises a deletion of a 2.2 kb of contiguous stretch of genomic DNA of the beta2-microglobulin gene in human primary CD4+ T cells by contacting said cells with a Cas9 in combination with two guide sequences similar to one disclosed in the instant application (see page 275, para. 3, page 276, last paragraph; figure 13.1). It is further disclosed that deletion of 2.2 kb stretch of the beta2-microglobulin gene results in lack of surface expression of MHC molecule and the length of the deleted fragment corresponds to that of the deletion (2.2 kb)  disclosed in the instant specification (see figure 1 of instant specification). Therefore the isolated primary human CD4+ T cells comprising a genome in which B2M on chromosome 15 has been edited to deleted a 2.2.kb contiguous stretch of  genomic DNA of B2M gene as disclosed in Meissner appears to be similar to one claimed in the instant application. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Likewise, Musunuru teaches a primary human cell or population of primary human cells (para. 4) comprising a genome in which the beta2-microglobulin (B2M) gene on chromosome 15 is deleted (edited) (para. 102, 108, 113, 136; figure 4D;), thereby eliminating surface expression of MHC Class 1 molecules in the cell or population of cells that appears to be structurally and functionally similar to one claimed in the instant application. 
In response to applicant’s argument of unexpected results showing the process of using gRNAs in combination resulted in a greater than 20-fold greater number of B2M-negative cells than use of either gRNA alone, it is noted that unexpected results have to be commensurate with the scope of the invention. "Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980)." The specification discloses electroporating human CD4+ T cells or human HSC with nucleic acid encoding Cas9 and different gRNA including gRNA targeting SEQ ID NO: 16 and nucleotide targeting SEQ ID NO 21 to produce a primary cells comprising a 2.2 kb stretch of contiguous genomic DNA as set forth in SEQ ID NO: 1 deleted from the human B2M gene that results in ablation of major histocompatibility complex (MHC) class I molecule surface expression in cells edited (figure 8A). The specification teaches the activity of the CRISPR/Cas9 system is remarkably variable in different human cell types as discussed above and lack of any structural feature in the claimed cells, the extent of contiguous stretch of 2.2kb of genomic DNA as set forth in SEQ ID NO: 1 edited in plurality of different species of human cells is not commensurate with unexpected superior results. It is suggested that applicant should consider reciting contiguous stretch of 2.2kb of genomic DNA as set forth in SEQ ID NO: 1 that has been edited to delete from B2M by the process to overcome the rejection. 
Therefore, in view of the fact patterns of the instant case, and the ground of rejection outlined by the examiner, applicants’ arguments are not compelling and do not overcome the rejection of record.
Examiner’s note: Applicant’s representative is requested to contact Examiner to resolve the pending issues to put instant application in condition for allowance and also make necessary changes for the withdrawn claims that is subject to rejoinder.
Obviousness type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 24, 26 and 27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 86, 91 of copending Application No. 15083021in view of Musunuru et al (WO2014/165825, dated 10/09/2014, effective filing date 04/04/2013, art of record). In the instant case claims are drawn to a  primary human cell or population of primary human cells comprising a genome in which the beta2-microglobulin (B2M) gene on chromosome 15 has been edited to delete any contiguous stretch of genomic DNA, thereby eliminating surface expression of MHC Class I molecules in the cell or population of cells, wherein the contiguous stretch of genomic DNA has been deleted by a process of contacting the cell or population of human cells with a Cas protein or a nucleic acid encoding the Cas  protein and a guide ribonucleic acid comprising a 20 base-pair nucleotide sequence targeting  the sequence of SEQ ID NO: 16, and a guide ribonucleic acid comprising a 20 base-pair nucleotide sequence targeting the sequence of SEQ ID NO: 21, wherein the Cas protein is a Cas9 protein or functional fragment thereof.  Dependent claims limit the cells or population of cells are selected from the group consisting of a stem cell, a pluripotent cell, a progenitor cells, a hematopoietic .
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claims allowed. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  beta 2 Microglobulin (B2M) containing two gRNAs for human gene knockout kit  available from Origene Technologies. 
Mandal et al (Cell Stem Cell 15, 643–652, November 6, 2014 teaches that gRNA used in the instant application. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306.  The examiner can normally be reached on Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANOOP K SINGH/Primary Examiner, Art Unit 1632